On Rehearing
Howell, J.
A motion is made to dismiss this appeal, granted on motion in open court, upon the ground that the surety on the injunction bond has not been made a party to the appeal.
The judgment appealed from dissolved the injunction without damages, and made no reference to the surety on the bond. No one complains of the judgment in this respect, and hence the surety can in no way be affected by any judgment which can be rendered on this appeal. Having no interest in the appeal, he is not a necessary party, and the motion must fail.
Further examination of the record nas induced a change in otir estimate of the evidence in the cause. The defendant, C. Roselius, having a mortgage upon the land of Kingsberry Lane, in the parish of Natchitoches, obtained an order of seizure and sale, the execution of which was enjoined by Louisa Lane, who set up title of anterior date to the registry of defendant’s mortgage. The defense is that said title Is simulated and fraudulent.
It is satisfactorily shown that Louisa Lane is the concubine and former slave of KiDgsberry Lane, and was without means of her own to make the alleged purchase. The studied forms so ostentatiously observed in making the pretended transfer and the two subsequent acts of lease, are, under the circumstances, confirmatory of the presumption against the reality of the transaction, and were apparently adopted as a part of the machinery to accomplish the purpose. Both parties were at the time, and still are, living on the premises, and Kingsberry Lane *261has since acted the part of owner. The effort to show that Louisa. Lane possessed sufficient funds or means to purchase and hold such property was a failure, while she was aware of the existence of defendant’s mortgage and of the embarrassed condition of her alleged vendor. The evidence objected to was properly admitted under the pleadings.
It is therefore ordered that the decree heretofore rendered by us be set aside, and that the judgment of the district court be affirmed, with costs.